Citation Nr: 0737282	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-03 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the acquisition of an automobile and automotive 
adaptive equipment, or for adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, denying the veteran's 
claim of entitlement to a certificate of eligibility for an 
automobile and adaptive equipment, or for adaptive equipment 
only.  

In October 2006, the veteran advised the RO in Baltimore, 
Maryland, of his change in residence to California.  His 
claims folder was thereafter transferred to the RO in San 
Diego, California.  

Pursuant to his request, the veteran was afforded a video 
conference hearing before the Board in October 2007, a 
transcript of which is of record.  In connection therewith, 
the veteran submitted additional documentary evidence along 
with a waiver for its initial consideration by the RO.  

In hearing testimony or elsewhere, the veteran has set a 
forth claim of entitlement to service connection for a total 
right knee replacement, secondary to one or more service-
connected disabilities involving Parkinson's disease.  Such 
matter has not been developed for review by the Board at this 
time and is not herein addressed.  Rather, it is referred to 
the RO for initial development and adjudication.  


FINDING OF FACT

The evidence for and against the claim that the veteran's 
service-connected weakness of the upper and lower extremities 
secondary to Parkinson's disease  results in the permanent 
loss of use of at least one foot or hand.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for financial assistance in acquiring an automobile 
and automotive adaptive equipment have been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.808 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), which became law in November 2000, has 
since been codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  However, as discussed in more detail 
below, sufficient evidence is of record to grant the issue 
now on appeal, and therefore the need to address the issue of 
VCAA compliance is obviated.  

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability. 38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  See also 38 
C.F.R. § 3.350(b) (2007).  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of three and one-half inches or more, will constitute loss of 
use of the foot involved.  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve will be 
taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 
4.63 (2007). 

The veteran's mobility is limited as a result of Parkinson's 
disease, a service-connected disability in many forms.  There 
is no indication of visual loss to the degree set forth in 38 
C.F.R. § 3.808(a).  Service connection is in effect for left 
upper extremity weakness, evaluated as 70 percent disabling; 
right upper extremity weakness, evaluated as 60 percent 
disabling; right lower extremity weakness, evaluated as 40 
percent disabling; left lower extremity weakness, evaluated 
as 40 percent disabling; Parkinsonism, evaluated as 30 
percent disabling; and facial weakness, evaluated as 10 
percent disabling.  Other service-connected disabilities 
include tinnitus and hearing loss.  A combined schedular 
disability evaluation of 100 percent has been in effect since 
March 1997.  Entitlement to special monthly compensation on 
account of being so helpless as to be in need of regular aid 
and attendance while not hospitalized has been in effect 
since February 2003.  

In this case, the evidence includes outpatient notes compiled 
in June 2005 by an attending VA neurologist indicating that 
the veteran's Parkinson's disease was in a moderately 
advanced stage, with both gait and balance difficulties.  The 
neurologist noted significant motor fluctuations of an 
unpredictable nature of both lower extremities ranging from a 
complete loss of function to perform the activities of daily 
living to more mild or moderate levels of disablement, 
depending on his medication state.  An even greater degree of 
unpredictability was recently noted by the neurologist to be 
in evidence.  In view of the foregoing, the veteran was 
judged by such physician to be completely disabled and due to 
the unpredictable loss of function of both of his lower 
extremities, there was found to be loss of all effective use 
of his lower extremities during significant portions of the 
day.  

In a September 2005 certificate relating to the medical 
necessity for use of a wheelchair, a VA physician reported 
that the veteran had lost the use of both lower extremities 
combined with an amputation or loss of use of both upper 
extremities to the extent that propelling a wheelchair was 
not possible.  

Other evidence on file includes the reports of various VA 
medical examinations which were conducted in 2003 and 2005.  
Neurological examination in April 2003 revealed a mild to 
moderate resting tremor of the left hand and a mild resting 
tremor of the right hand.  Both continued during intention.  
There was mild to moderate cog wheeling and bradykinesia of 
the left upper and lower extremities and mild cog wheeling 
and bradykinesia of the right upper and lower extremities.  
There were Dupuytren's contractures of both hands present; 
ankle jerks and Babinski reflexes were absent.  Finger-to-
nose, heel-to-shin, and rapid alternating movements were 
mildly diminished.  With use of a cane, his gait entailed 
mild shuffling and moderate difficulty in initiating 
movement.  Romberg testing showed mild to moderate swaying 
and brought out a severe tremor of the entire left upper 
extremity.  

Other VA examinations in October and November 2003 showed the 
veteran's legs to be tremulous, weak, and prone to give-way 
unexpectedly.  Balance difficulties were present.  Upper 
extremity weakness and tremors, as well as difficulties of 
both upper extremities with fine finger coordination, were 
likewise in evidence.  Tremors of the head and neck were also 
shown.  The expectation was for progressive worsening of the 
veteran's Parkinson's disease.  

VA neurological examination in December 2005 showed mild 
resting tremors of the veteran's extremities, in addition to 
major difficulties associated with bradykinesia.  His gait 
was very slow with a marked shuffle walking behind a walker, 
and freezing every once in a while to walk in place until he 
began to move again.  

The veteran testified at the October 2007 hearing that he 
required assistance from others to take care of most of his 
daily activities, due to loss of use of his legs, although he 
retained the ability to drive to a very limited extent during 
daytime hours, for very short distances, and only at those 
time when there was little or no traffic.  Assistance in 
getting to the car was noted to be necessary.  The degree to 
which he was subject to weakness and tremors was variable, 
and predictable only to a certain extent, depending on his 
medication levels.  

After a review of the evidence, the Board finds that the 
evidence for and against the claim is at least in relative 
equipoise on the question of whether the veteran has 
permanent loss of use of at least one foot or a hand as a 
result of a service-connected disability.  Two VA physicians 
have determined that there is loss of use of the lower 
extremities and there is no indication in the records, 
medical or otherwise that any functional loss might be 
restored in the future.  At least some of the medical 
findings of record contraindicate entitlement, as does the 
veteran's occasional and limited operation of an automobile, 
but it is also incontrovertible that the veteran's 
Parkinson's disease is progressive and currently in stage 
III, indicating moderately advanced disease.  It is also true 
that there is not present such clinical findings, to include 
leg shortening to a specified degree or complete paralysis of 
the external popliteal nerve and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances, but those type of 
findings are but an example of clinical findings that must be 
taken as loss of use and other symptomatology, as found in 
this instance, can support a finding of loss of use.  Here, 
the medical evidence in concert with the veteran's credible 
testimony is such as to warrant the conclusion that there is 
an effective loss of use of the veteran's lower extremities 
on a permanent basis.  Resolving reasonable doubt in the 
veteran's favor, the Board thereby concludes that the 
criteria for financial assistance from VA in acquiring an 
automobile and automobile adaptive equipment have been met.  
38 U.S.C.A. §§ 3901, 3902, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.808.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance to acquire an automobile and automobile adaptive 
equipment is granted, subject to those provisions governing 
the payment of monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


